Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered September 8, 1989, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fourth degree.
We reject defendant’s assertion that the prison sentence he received of 4 to 8 years as a second felony offender was harsh and excessive. The sentence was in accord with the plea bargain agreement and was well within the statutory limits (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899). Given defendant’s criminal record and the fact that the plea was in full satisfaction of a four-count indictment, we find no abuse of discretion in the sentence imposed by County Court (see, People v Dean, 155 AD2d 774, lv denied 75 NY2d 812).
Judgment affirmed. Casey, J. P., Mikoll, Yesawich, Jr., Mercure and Crew III, JJ., concur.